Citation Nr: 1824997	
Decision Date: 04/25/18    Archive Date: 05/03/18

DOCKET NO.  12-11 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent prior to March 18, 2016, and in excess of 10 percent thereafter for paralysis of the musculospiral/radial nerve in the left upper extremity (LUE).

2.  Entitlement to a rating in excess of 10 percent prior to March 18, 2016, and in excess of 30 percent thereafter for paralysis of the musculospiral/radial nerve in the right upper extremity (RUE).

3.  Entitlement to a rating in excess of 10 percent prior to December 7, 2015, and in excess of 20 percent thereafter for paralysis of the external popliteal/common peroneal nerve in the right lower extremity (RLE).  

4.  Entitlement to a separate, compensable rating for paralysis of the femoral/anterior crural nerve in the RLE.

5.  Entitlement to a rating in excess of 10 percent prior to December 7, 2015, and in excess of 20 percent thereafter for paralysis of the external popliteal/common peroneal nerve in the left lower extremity (LLE). 
6.  Entitlement to a separate, compensable rating for paralysis of the femoral/anterior crural nerve in the LLE.

7.  Entitlement to a rating in excess of 20 percent for diabetes mellitus type II (DMII).

8.  Entitlement to a rating in excess of 40 percent for neuropathic urinary incontinence.  

9.  Entitlement to a compensable rating for erectile dysfunction. 

10.  Entitlement to a compensable rating for onychomycosis. 

11.  Entitlement to a total disability rating based upon unemployability (TDIU) prior to December 3, 2013.


REPRESENTATION

Appellant represented by:	Robert Chisholm, Attorney


ATTORNEY FOR THE BOARD

H. Daus, Associate Counsel


INTRODUCTION

The Veteran had qualifying service from November 1964 to November 1968, from which he received an honorable discharge.  The Veteran's second period of service, from April 1969 to June 1973, resulted in a dishonorable discharge and is barred from consideration of VA benefits, other than health care under Chapter 17 of Title 38, United States Code.  38 C.F.R. § 3.12 (2017).   
These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2009 and November 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In November 2007, the Board remanded the issue of TDIU for further development. 

An April 2010 Board decision: (1) denied a rating higher than 20 percent for DMII; (2) granted a separate rating at 10 percent for neuropathy in the RLE effective June 18, 2005, to May 2, 2008; and (3) granted a separate rating at 10 percent for neuropathy in the LLE effective June 18, 2005, to May 2, 2008.  Because higher ratings exist, the appeal remains properly before the Board.  AB v. Brown, 6 Vet. App. 35 (1993). 

A November 2013 rating decision: (1) increased the rating for neuropathy of the LUE from 10 to 40 percent, effective November 22, 2011; (2) continued DMII with erectile dysfunction and onychomycosis at 20 percent; and (3) continued neuropathy of the RUE, RLE, and LLE at 10 percent.  Because higher ratings exist, the appeal remains properly before the Board.  AB, 6 Vet. App. at 35.

In November 2015, the Board remanded for further development.  

An April 2016 rating decision: (1) increased the rating for neuropathy in the LLE and RLE from 10 to 20 percent, effective December 7, 2015; and (2) decreased the rating for neuropathy in the LUE from 40 to 10 percent, effective March 18, 2016.  Because higher ratings exist, the appeal remains properly before the Board.  AB, 6 Vet. App. at 35.

In July 2017, the Board remanded for further development.  Although the representative's November 2017 correspondence suggested that the December 2016 treatment records were not obtained, those records are among those provided by the Memphis VAMC.  Accordingly, substantial compliance was achieved.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  

A September 2017 rating decision: (1) granted service connection for neuropathic urinary incontinence with a rating of 40 percent, effective April 2, 2014; (2) increased the rating for neuropathy in the RUE from 10 percent to 30 percent, effective March 18, 2016; and increased the rating for neuropathy in the LUE from 10 percent to 20 percent, effective March 18, 2016.  Because higher ratings exist, the appeal remains properly before the Board.  AB, 6 Vet. App. at 35.


FINDINGS OF FACT

1.  Paralysis of the musculospiral/radial nerve in the LUE (minor) has manifested in no more than moderate, incomplete paralysis.

2.  Paralysis of the musculospiral/radial nerve in the RUE (major) has manifested in no more than moderate, incomplete paralysis.

3.  Paralysis of the external popliteal/common peroneal nerve in the RLE has manifested in no more than moderate, incomplete paralysis.

4.  A separate rating for paralysis of the femoral/anterior crural nerve in the RLE is warranted and has manifested in no more than moderate, incomplete paralysis.

5.  Paralysis of the external popliteal/common peroneal nerve in the LLE has manifested in no more than moderate, incomplete paralysis.

6.  A separate rating for paralysis of the femoral/anterior crural nerve in the LLE is warranted and has manifested in no more than moderate, incomplete paralysis.

7.  DMII has manifested in more than one insulin injection daily and restricted diet, but has not manifested in regulation of activities.

8.  Neuropathic urinary incontinence has manifested in changing absorbent materials two to four times daily.  Although there is also increased urinary frequency, manifested by daytime voiding between two to three hours and awakening to void twice nightly, the neuropathic urinary incontinence is the predominant are of dysfunction for rating purposes.

9.  Erectile dysfunction has manifested in loss of use of a creative organ due to failure to achieve erection and intermittent pain; however, it has not manifested in deformity of the penis, testes, epididymis, or prostate.  The Veteran has received special monthly compensation for loss of use of a creative organ (SMC at the K-1 rate) since October 2005.

10.  Onychomycosis has manifested in less than five percent of the entire body affected, with no exposed areas, and no more than topical therapy required during the past 12 months.  

11.  The Veteran's service-connected disabilities have precluded obtaining and/or maintaining a substantial, gainful occupation since April 2007.  


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating, but no higher, have been met for paralysis of the musculospiral/radial nerve in the LUE.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code (DC) 8514 (2017). 

2.  The criteria for a 30 percent rating, but no higher, have been met for paralysis of the musculospiral/radial nerve in the RUE.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.123, 4.124, 4.124a, DC 8514 (2017).

3.  The criteria for a 20 percent rating, but no higher, have been met for paralysis of the external popliteal/common peroneal nerve in the RLE.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.123, 4.124, 4.124a, DC 8521 (2017).

4.  The criteria for a separate rating at 20 percent, but no higher, have been met for paralysis of the femoral/anterior crural nerve in the RLE.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.123, 4.124, 4.124a, DC 8526 (2017).

5.  The criteria for a 20 percent rating, but no higher, have been met for paralysis of the external popliteal/common peroneal nerve in the LLE.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.123, 4.124, 4.124a, DC 8521 (2017).

6.  The criteria for a separate rating at 20 percent, but no higher, have been met for paralysis of the femoral/anterior crural nerve in the LLE.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.123, 4.124, 4.124a, DC 8526 (2017).

7.  The criteria for a 20 percent rating, but no higher, have been met for DMII.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.119, DC 7913 (2017).

8.  The criteria for a 40 percent rating, but no higher, have been met for neuropathic urinary incontinence.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.115a (2017).

9.  The criteria for a compensable rating for erectile dysfunction have not been met.  38 U.S.C. §§ 1114(k), 1155, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.350(a), 4.1, 4.3, 4.7, 4.115b, DC 7522 (2017).

10.  The criteria for a compensable rating for onychomycosis have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.118, DC's 7806 and 7820 (2017).

11.  The criteria for a TDIU have been met since April 2007.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.15, 4.16(b), 4.19 (2017); Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran generally contends that the disabilities herein are more severe than currently rated and that his service-connected disabilities have precluded obtaining and/or maintaining a substantially gainful occupation since April 2007.  See November 2017 Correspondence.  Based on the evidence below, the Board finds that: (1) entitlement to a rating in excess of 40 percent prior to March 18, 2016, for paralysis of the musculospiral/radial nerve in the LUE is not warranted; (2) entitlement to an increased rating of 20 percent since March 18, 2016, for paralysis of the musculospiral/radial nerve in the LUE is warranted; (3) entitlement to an increased rating of 30 percent prior to March 18, 2016, for paralysis of the musculospiral/radial nerve in the RUE is warranted; (4) entitlement to a rating in excess of 30 percent since March 18, 2016, for paralysis of the musculospiral/radial nerve in the RUE is not warranted; (5) entitlement to an increased rating of 20 percent prior to December 7, 2015, for paralysis of the external popliteal/common peroneal nerve in the RLE is warranted; (6) entitlement to a rating in excess of 20 percent since December 7, 2015, for paralysis of the external popliteal/common peroneal nerve in the RLE is not warranted; (7) entitlement to a separate rating for paralysis of the femoral/anterior crural nerve in the RLE is warranted at 20 percent; (8) entitlement to an increased rating of 20 percent prior to December 7, 2015, for paralysis of the external popliteal/common peroneal nerve in the LLE is warranted; (9) entitlement to a rating in excess of 20 percent since December 7, 2015, for paralysis of the external popliteal/common peroneal nerve in the LLE is not warranted; (10) entitlement to a separate rating for paralysis of the femoral/anterior crural nerve in the LLE is warranted at 20 percent; (11) entitlement to a rating in excess of 20 percent for DMII is not warranted; (12) entitlement to a rating in excess of 40 percent for neuropathic urinary incontinence is not warranted; (13) entitlement to a compensable rating for erectile dysfunction is not warranted; (14) entitlement to a compensable rating for onychomycosis is not warranted; and (15) entitlement to a TDIU is warranted since April 2007.

Paralysis of the musculospiral/radial nerve is rated under 38 C.F.R. § 4.124a, DC 8514.  Under DC 8514, moderate, incomplete paralysis warrants a 20 percent rating for a minor limb and a 30 percent rating for a major limb; severe, incomplete paralysis warrants a 40 percent rating for a minor limb and a 50 percent rating for a major limb.  The Veteran is right-hand dominant; as such, his LUE is considered minor and his RUE is considered major.  The August 2017 examiner found moderate, incomplete paralysis of the musculospiral/radial nerves in both the LUE and RUE.  During this examination, the Veteran described, in pertinent part, intermittent, not constant, numbness and tingling.  Although mild, moderate, and severe are not defined in the schedule, the Board denies to find these disabilities as severe because the numbness and tingling are not constant.  As such, although the LUE and RUE musculospiral/radial nerves are both moderate in severity, the LUE warrants a 20 percent rating because it is minor and the RUE warrants a 30 percent rating because it is major. 

Paralysis of the external popliteal/common peroneal nerve is rated under 38 C.F.R. § 4.124a, DC 8521.  Under DC 8521, moderate, incomplete paralysis warrants a 20 percent rating; severe, incomplete paralysis warrants a 30 percent rating.  Paralysis of the femoral/anterior crural nerve is rated under 38 C.F.R. § 4.124a, DC 8526.  Under DC 8526, moderate, incomplete paralysis warrants a 20 percent rating; severe, incomplete paralysis warrants a 30 percent rating.  The August 2017 examiner found moderate, incomplete paralysis of the RLE and LLE; this examiner also found moderate, incomplete paralysis of the femoral/anterior crural nerves in both the RLE and LLE.  During this examination, the Veteran described, in pertinent part, intermittent, not constant, numbness and tingling.  Although mild, moderate, and severe are not defined in the schedule, the Board denies to find these disabilities as severe because the numbness and tingling are not constant.  As such, the RLE and LLE each warrant a 20 percent rating for paralysis of the external popliteal/common peroneal nerve; additionally, the RLE and LLE each warrant a separate, 20 percent rating for paralysis of the femoral/anterior crural nerve.  

DMII is rated under 38 C.F.R. § 4.119, DC 7913.  Under DC 7913, a 20 percent rating is warranted when one or more daily injection of insulin and restricted diet are required, or when an oral hypoglycemic agent and restricted diet are required; a 40 percent rating is warranted when one or more daily injection of insulin, restricted diet, and regulation of activities are required.  A rating higher than 20 percent is unavailable without required regulation of activities (defined as "avoidance of strenuous occupational and recreational activities").  The August 2017 examiner found that the Veteran required more than one daily injection of insulin and restricted diet; however, the Veteran did not require regulation of activities, as defined in the schedule.  As such, without required regulation of activities, all ratings higher than 20 percent are precluded.

Neuropathic urinary incontinence is rated under 38 C.F.R. § 4115a.  While this section lists various dysfunctions of the genitourinary system, its introductory paragraph states that "only the predominant area of dysfunction shall be considered for rating purposes."  Regarding voiding dysfunction, a 40 percent rating is warranted when required to wear absorbent materials which must be changed two to four times per day; a 60 percent rating is warranted when required to use an appliance or to wear absorbent materials which must be changed more than four times per day.  Regarding urinary frequency, a 10 percent rating is warranted for daytime voiding intervals between two and three hours or awakening to void two times per night; a 20 percent rating is warranted for daytime voiding intervals between one and two hours or awakening to void three to four times per night.  The August 2017 examiner found urinary incontinence that required changing of absorbent materials two to four times per day; however, the examiner also found increased urinary frequency with daytime voiding between 2 to 3 hours and nighttime awakening to void two times per night.  When applying the schedule, the increased urinary frequency symptoms would result in a 10 percent rating and the urinary incontinence symptoms would result in a 40 percent rating.  To the Veteran's advantage, the Board finds the urinary incontinence to be the predominant disability and, accordingly, a 40 percent rating is warranted based on the frequency of changing absorbent materials.

Erectile dysfunction is rated under 38 C.F.R. § 4.115b, which provides for various disabilities involving removal or deformities of the penis, testes, epididymis, and prostate.  The most relevant DC is 7522, involving deformity of the penis with loss of erectile power; however, DC 7522 notes that entitlement to special monthly compensation for loss of use of a creative organ (SMC at the K-1 rate) should also be considered.  The August 2017 examiner found no deformities of the penis, testes, epididymis, or prostate.  During the examination, the Veteran reported no erection after manipulation or medication and sharp/burning, intermittent pain at the end of his penis that occurs sporadically.  Although the Veteran's symptoms are not compensable under the schedule due to lack of the required deformity, the Board has considered entitlement to SMC at the K-1 rate.  However, according to the September 2017 codesheet, the Veteran has received SMC at the K-1 rate since October 2005.  As such, no further benefits are applicable for this disability.

Onychomycosis is rated under 38 C.F.R. § 4.118, DC 7820 (infections of the skin not listed elsewhere), which instructs to rate by analogy, depending on the predominant disability, as disfigurement of the head/face/neck, scars, or dermatitis.  The August 2017 examiner noted no disfigurement and no scars; accordingly, the Board rates by analogy to dermatitis, under DC 7806.  Under DC 7806, a noncompensable rating is warranted when less than five percent of the entire body or less than five percent of exposed areas are affected and no more than topical therapy was required during the past 12 months; a 10 percent rating is warranted when at least five percent, but less than twenty percent, of the entire body, or at least five percent, but less than 20 percent, of exposed areas are affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past 12 months.  The August 2017 examiner found less than five percent of the Veteran's body to be affected by the onychomycosis (although the examiner also noted that five to twenty percent of the Veteran's non-exposed areas were affected by the other skin disorders of xerosis, lichen simplex chronicus, and dermatitis).  Further, the examiner identified no more than topical therapy used during the past 12 months.  As such, although the Veteran's other skin conditions affect a greater portion of his total, non-exposed body, the portion affected solely by the onychomycosis is not large enough and the therapy required is not systemic to warrant a compensable rating.  

Schedular TDIU may be assigned when the schedular rating is less than total and the disabled person is unable to obtain or maintain a substantially gainful occupation as a result of either: (1) a single service-connected disability ratable at 60 percent or more; or (2) two or more disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  The Veteran has met the schedular criteria since November 2005 based on his service-connected posttraumatic stress disorder (PTSD) and DMII with erectile dysfunction, onychomycosis, and diabetic neuropathy in the bilateral upper and lower extremities.  38 C.F.R. § 4.16(a); VA Adjudication Procedures Manual, M21-1 IV.ii.2.F.4.e.  The Board highlights the August 2014 vocational opinion, in which the vocational expert thoroughly discussed how the Veteran's service-connected disabilities had prevented him from obtaining and/or maintaining a substantially gainful occupation since April 2007.  Specifically, the expert discussed how the Veteran's PTSD symptoms by themselves, including inability for social functioning and anger management, precluded the Veteran's employment.  As such, TDIU has been warranted since April 2007.


ORDER

Entitlement to a rating in excess of 40 percent prior to March 18, 2016, for paralysis of the musculospiral/radial nerve in the LUE is denied.

Entitlement to an increased rating of 20 percent since March 18, 2016, for paralysis of the musculospiral/radial nerve in the LUE is granted.

Entitlement to an increased rating of 30 percent prior to March 18, 2016, for paralysis of the musculospiral/radial nerve in the RUE is granted.

Entitlement to a rating in excess of 30 percent since March 18, 2016, for paralysis of the musculospiral/radial nerve in the RUE is denied.

Entitlement to an increased rating of 20 percent prior to December 7, 2015, for paralysis of the external popliteal/common peroneal nerve in the RLE is granted.  

Entitlement to a rating in excess of 20 percent since December 7, 2015, for paralysis of the external popliteal/common peroneal nerve in the RLE is denied.  

Entitlement to a separate rating for paralysis of the femoral/anterior crural nerve in the RLE is granted at 20 percent.

Entitlement to an increased rating of 20 percent prior to December 7, 2015, for paralysis of the external popliteal/common peroneal nerve in the LLE is granted. 

Entitlement to a rating in excess of 20 percent since December 7, 2015, for paralysis of the external popliteal/common peroneal nerve in the LLE is denied.

Entitlement to a separate rating for paralysis of the femoral/anterior crural nerve in the LLE is granted at 20 percent.

Entitlement to a rating in excess of 20 percent for DMII is denied.

Entitlement to a rating in excess of 40 percent for neuropathic urinary incontinence is denied.  

Entitlement to a compensable rating for erectile dysfunction is denied. 

Entitlement to a compensable rating for onychomycosis is denied. 

Entitlement to a TDIU is granted since April 2007.




____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


